Citation Nr: 1423864	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  05-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 1984 and from September 1985 to April 1986.  He had additional periods of service in the Pennsylvania Army National Guard (PAANG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claim was before the Board in November 2009, at which time it was remanded for additional development.  After the AOJ issued a November 2010 supplemental statement of the case, this claim was returned to the Board for further appellate review.  In March 2011, the Board denied the Veteran's claim.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued a memorandum decision vacating the Board's March 2011 decision, and remanded the Veteran's claim for additional development and consideration consistent with the Court's decision.

In August 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2009 remand, the Board directed the AOJ to (1) attempt to obtain complete copies of the Veteran's service treatment and personnel records in order to ascertain whether he was on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) on April 1, 2001; and (2) provide the Veteran a VA examination to ascertain whether any current low back disability was etiologically related to his military service.

While the Veteran's claim was in remand status, the AOJ undertook efforts to obtain the Veteran's service treatment records from the Pennsylvania Adjutant General and the Records Management Center, but to no avail.  As such, the AOJ issued a May 2010 memorandum wherein it determined that all efforts to obtain the Veteran's service treatment records had been exhausted that they were unable to obtain them.  Despite this, a VA report of contact demonstrated that an individual within the Pennsylvania Adjutant General's office stated that she would check to see if the Veteran's service on April 1, 2001 was ACDUTRA or INACDUTRA.  According to a July 2010 follow-up report of contact, the AOJ noted that the individual in the Pennsylvania Adjutant General's office determined that the Veteran was not on active duty, ACDUTRA, or INACDUTRA on April 1, 2001, after consulting with the payroll department.

In October 2010, the Veteran was then afforded a VA examination pertaining to his claimed low back disability.  The AOJ then re-adjudicated the Veteran's claim, continuing and confirming the denial thereof.  After issuing a November 2010 supplemental statement of the case, the Veteran's claim was remitted to the Board for further appellate review.  In March 2011, the Board denied the Veteran's claim based, at least in part, on the October 2010 VA examiner's opinion.  The Veteran appealed the Board's March 2011 decision to the Court.

In a January 2014 memorandum decision, the Court determined that the October 2010 VA examination was inadequate because the examiner failed to recite a correct factual foundation and failed to provide an adequate underlying rationale.  As such, the Court found that the Board erred by relying on the October 2010 VA examination.  Consequently, the Court vacated the Board's March 2011 decision.  The Court then directed the Board to ensure that VA attempts to obtain the complete payroll records from the PAANG regarding the Veteran's service in 2001.

Based on the above, the Board finds that a remand is required in order to provide the Veteran another VA examination to be conducted by a new VA examiner, and to attempt to obtain payroll records from the appropriate entity pertaining to the Veteran's military service in 2001.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the PAANG, the Pennsylvania Adjutant General's, and any other appropriate entity and request complete copies of the payroll records pertaining to the Veteran's military service in 2001.  The AOJ should attempt to determine if the Veteran was on active duty, ACDUTRA, or INACDUTRA on April 1, 2001, which is the date the Veteran claimed he sustained an inservice low back injury.  

All efforts to obtain these records should be fully documented.  If no such records exist, evidence of this should be included in the claims file.  If it is determined that no records exist, the AOJ must obtain an explanation as to the basis for the July 2010 determination that the Veteran was not serving on active duty, ACDUTRA, or INACDUTRA on April 2, 2001.

2.  The AOJ should then provide the Veteran another VA examination.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any low back disability present.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability present was incurred in or due to his active duty.  In rendering any etiological opinion, the examiner must consider and discuss the Veteran's assertions, including that he sustained a low back injury on or about April 1, 2001.  Further, the examiner must consider and discuss the Veteran's treatment and work histories.

The examiner is advised that the facts recited by the October 2010 VA examiner have been deemed incorrect and, thus, should not be relied upon in addressing the etiological questions presented by the Veteran's claim.

A complete rationale for any conclusion rendered must be provided.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).

4.  The AOJ should then re-adjudicate the Veteran's claim.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

